DETAILED ACTION
This office action is made final. Claims 1-15 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 7/20/2022, amended claims 1 and 4-6; and withdrawn claims 16-27.
Response to Amendment
The previously pending rejection to claims 1-15, under 35 USC 101 (Alice), will be maintained.
The previously pending claim objection to claim 4, has been withdrawn.
The previously pending claim interpretation to claim 1, has been withdrawn.
The previously pending rejection to claims 1-15, under 35 USC 112(b) rejection, has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 7/20/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “Examiner has failed to provide evidence and reasoning sufficient to establish a prima facie case of ineligibility.” Examiner respectfully disagrees.

Applicant’s assertions are not persuasive. The Examiner established a prima facie case of patent ineligibility in accordance with the Alice two-part test. Accordingly, the Examiner's finding of patent ineligibility is justified. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l, et al., 134 S.Ct. 2347 (2014) the Supreme Court set forth the two-part framework for determining whether a claimed invention is directed to an abstract idea. The two-part framework announced in Alice requires, first (Step 2A), a determination of whether the claim is directed to an abstract idea and second (Step 2B), if the claims are directed to an abstract idea, a determination whether the additional elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. See Alice; 79 Fed. Reg. 74621-74624.
With respect to the first part of the two-part framework set forth in Alice (Step 2A), a claim is directed to an abstract idea if the claim recites, sets forth, or describes a concept that is similar to at least one concept the courts have identified as abstract. See Alice; 79 Fed. Reg. 74622; see July 2015 Update: Subject Matter Eligibility, p. 3, available at http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf. A non-exhaustive list of concepts held to be abstract ideas includes fundamental economic practices, methods of organizing human activities, mental processes, and mathematical relationships/formulas. See Alice at 2355-2356; 79 Fed. Reg. 74622.
Here, under the first prong of Step 2A, claim 1, recites “creating a network flow model of a domain network corresponding to a subject area; a network flow model based on a plurality of resources available in the subject area, the resources including at least a transportation resource layer corresponding to vehicles, vessels, and freight moving infrastructure, and a cyber resource layer corresponding to computers, operating systems, and identification systems, wherein the plurality of resources facilitate a network flow through the domain network; simulating the network flow through the domain network based on the network flow model: evaluating and minimize an impact of one or more disruptions to one or more of the plurality of resources; a plurality of threat descriptions, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources; and providing a representation of the network flow through the domain network and generate reports……….” As a whole, in view of the claim limitations, the claims set forth the concept of organizing human activity and mental processes.
As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, claim 1, while the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least a processor with memory), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “… provided to a processor in communication with memory of a general purpose computer … for implementing the functions” of the invention (Fig. 14 and specification pages 153-154 of the Applicant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors). Thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field.
Additionally, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Linton et al. (US Pub. No. 2014/0018949), in view of Morris et al. (US Pub. No. 2014/0046585) in view of Ganor et al. (US Pub. No. 2018/0375892), and further in view of Brady et al., (US Pub. No. 10,233,021), hereinafter Linton et al., Fig. 2 demonstrates that it is well-understood, routine and conventional a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system. Morris et al., paras 98-99 demonstrate that it is well-understood, routine and conventional for cyber resource planning and referring to Fig. 1 shows a processor, a memory, a user interface, a simulation engine, an optimization engine, and an output engine a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system. Moreover, Ganor et al., Fig. 1  demonstrates that it is well-understood, routine and conventional for cyber resource planning and referring to Fig. 1 shows a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” 

Applicant asserts that “the claimed invention solves pressing technical problems and integrates the solution into a practical application executed by a computer.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, claim 1, Here, under the second prong of Step 2A, claim 1, while the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least a processor with memory), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “… provided to a processor in communication with memory of a general purpose computer … for implementing the functions” of the invention (Fig. 14 and specification pages 153-154 of the Applicant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors). Thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed computer elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using a general purpose processor (Fig. 1 and paras 95 and 99 of the Applicant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors).  Generally generate reports selectable through the user interface is a mere link to a technological environment or field of use.  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.1

Applicant asserts that “applicant's claimed invention, the nonconventional and non-generic arrangement of known, conventional components, like in Bascom.” Examiner respectfully disagrees.

Applicant does not articulate why the pending claims are allegedly similar to those at issue in BASCOM.  Thus, this argument is not persuasive.

Response to Arguments under 35 USC 102/103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claim 1, the claim, when “taken as a whole,” is directed to the abstract idea of creating a network flow model of a domain network corresponding to a subject area; a network flow model based on a plurality of resources available in the subject area, the resources including at least a transportation resource layer corresponding to vehicles, vessels, and freight moving infrastructure, and a cyber resource layer corresponding to computers, operating systems, and identification systems, wherein the plurality of resources facilitate a network flow through the domain network; simulating the network flow through the domain network based on the network flow model: evaluating and minimize an impact of one or more disruptions to one or more of the plurality of resources; a plurality of threat descriptions, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources; and providing a representation of the network flow through the domain network and generate reports. 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-fundamental economic principles or practices (including mitigating risk) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, a memory a user interface, a simulation engine, an optimization engine, and an output engine …… in claim 1.” 
Claim 1 recites “a user interface configured to create and an output engine configured to provide.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and /output/display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claim 1 is implying that “….…a plurality of threat descriptions selectable through the user interface, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources; and an output engine configured to provide a representation of the network flow through the domain network and generate reports selectable through the user interface......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claim 1 is not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-15 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claim 1 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1 includes various elements that are not directed to the abstract idea. These elements include a processor, a memory a user interface, a simulation engine, an optimization engine, and an output engine.
Examiner asserts that a processor, a memory a user interface, a simulation engine, an optimization engine, and an output engine do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claim 1 recite “a user interface configured to create and an output engine configured to provide .” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 14 and specification pages 153-154)2, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor, a memory, a user interface, a simulation engine, an optimization engine, and an output engine a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system as recited in claims 1 and 6 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a user interface configured to create a network flow model of a domain network corresponding to a subject area; a network flow model based on a plurality of resources available in the subject area, wherein the plurality of resources facilitate a network flow through the domain network; a simulation engine in communication with the user interface, configured to simulate the network flow through the domain network based on the network flow model; an optimization engine in operative communication with the simulation engine, configured to evaluate and minimize an impact of one or more disruptions to one or more of the plurality of resources; a plurality of threat descriptions selectable through the user interface, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources; and an output engine configured to provide a representation of the network flow through the domain network and generate reports selectable through the user interface are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Linton et al. (US Pub. No. 2014/0018949), in view of Morris et al. (US Pub. No. 2014/0046585) in view of Ganor et al. (US Pub. No. 2018/0375892), and further in view of Brady et al., (US Pub. No. 10,233,021), hereinafter Linton et al., Fig. 2 demonstrates that it is well-understood, routine and conventional a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system. Morris et al., paras 98-99 demonstrate that it is well-understood, routine and conventional for cyber resource planning and referring to Fig. 1 shows a processor, a memory, a user interface, a simulation engine, an optimization engine, and an output engine a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system. Moreover, Ganor et al., Fig. 1  demonstrates that it is well-understood, routine and conventional for cyber resource planning and referring to Fig. 1 shows a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (US Pub. No. 2014/0018949), in view of Malhotra et al. (US Pub. No. 2014/0180566), and further in view of Hill et al. (US Pub. No. 2019/0089742).
Regarding claim 1, Linton discloses a simulation system configured to model network flow through a domain network (see Linton, para [0106], wherein one algorithm is simulation modeling using discrete or continuous simulations. Discrete simulations are also known as discrete event simulations, and are event-based dynamic stochastic systems; paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1), the system comprising:
a processor in communication with memory (see Linton, para [0214]);
a user interface configured to create a network flow model of a domain network corresponding to a subject area (see Linton, para [0132], wherein a user interface refers to Fig. 11, the reporting module provides a display 1100 showing a location 1104 and impacted range 1108 of an event (a 4.9 earthquake) and locations 1112 (e.g., role, location, and products, parts, and/or components provided to the supply chain); para [0106], wherein one algorithm is simulation modeling using discrete or continuous simulations. Discrete simulations are also known as discrete event simulations, and are event-based dynamic stochastic systems; paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1; and para [0125], wherein the risk manager can intelligently relate the geographical location of each facility in each tier with a partner facility in a higher tier and/ or the relative shipping time and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation time);
a network flow model based on a plurality of resources available in the subject area, wherein the plurality of resources facilitate a network flow through the domain network (see Linton, paras [0047] & [0122], wherein determine the optimal transportation and/ or allocation of supply chain resources. Scheduling is planning the tasks from the date resources become available to determine the shipping date or the due date. Backward scheduling is planning the tasks from the due date or required-by date to determine the start date and/or any changes in capacity required; paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1; and para [0125], wherein the risk manager can intelligently relate the geographical location of each facility in each tier with a partner facility in a higher tier and/ or the relative shipping time and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation time);
a simulation engine in communication with the user interface, configured to simulate the network flow through the domain network based on the network flow model (see Linton, para [0132], wherein a user interface refers to Fig. 11, the reporting module provides a display 1100 showing a location 1104 and impacted range 1108 of an event (a 4.9 earthquake) and locations 1112 (e.g., role, location, and products, parts, and/or components provided to the supply chain); para [0106], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Methods to increase the accuracy of output data include: repeatedly performing simulations and comparing results, dividing events into batches and processing them individually, and checking that the results of simulations conducted in adjacent time periods "connect" to produce a coherent holistic view of the system; paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1; and para [0125], wherein the risk manager can intelligently relate the geographical location of each facility in each tier with a partner facility in a higher tier and/ or the relative shipping time and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation time);
an optimization engine in operative communication with the simulation engine, configured to evaluate and minimize an impact of one or more disruptions to one or more of the plurality of resources (see Linton, para [0106], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Methods to increase the accuracy of output data include: repeatedly performing simulations and comparing results, dividing events into batches and processing them individually, and checking that the results of simulations conducted in adjacent time periods "connect" to produce a coherent holistic view of the system;
paras [0108]-[01113], wherein the analytical engine 312 can detect unreported events by identifying unexpected variations in collected performance information. For example, where one or more selected nodes of the supply chain experience a sudden drop in rate of on-time shipments or rise in rate of late shipments and the drop is sustained over a selected period, the analytical engine 312 can deduce that a disruptive event has occurred. The analytical engine 312 and risk manager 316 can use other variables and/or algorithms to determine the relative health of the supply chain. For example, the analytical engine 312 can employ a metric----CpX, which can be a measure of risk and capable of substantially optimizing the supply chain. The metric can be determined through the collection, aggregation, and transformation of supply chain data, including performance information, and, when optimized, can modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account; and paras [0047] & [0122], wherein determine the optimal transportation and/ or allocation of supply chain resources. Scheduling is planning the tasks from the date resources become available to determine the shipping date or the due date. Backward scheduling is planning the tasks from the due date or required-by date to determine the start date and/or any changes in capacity required);
a plurality of threat descriptions selectable through the user interface, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources (see Linton, para [0088], wherein referring to Fig. 13 shows earthquakes threat selectable through the user interface where the accessible information source(s) 224 include any source of information relevant to supply chain performance, including, without limitation, news sources and/or aggregators (to provide news on current events that may impact positively or negatively the supply chain performance, such as political coup, changes or upheavals, environmental conditions and events (e.g., storms, floods, earthquakes, tsunamis, typhoons, volcanic eruptions, forest fires, and other natural disasters, and the like), criminal acts (e.g., piracy, hijacking, theft, arson, vandalism, and the like), acts of
violence (e.g., terrorism, war, political upheaval, military action, and the like), news reports on and announcements by a partner or competitor, scheduled events or holidays (e.g., religious, political, or other holidays), freight disruptions (e.g., train derailment, oceangoing vessel sinking, airplane crash, freight embargos, naval blockades, and the like), energy shortages, disruptions, or blackouts, and labor disruptions (e.g., strikes or threatened strikes)), weather data sources etc.); and
an output engine configured to provide a representation of the network flow through the domain network and generate reports selectable through the user interface (see Linton, paras [0019] & [0130], wherein the reporting module 320 provides the reporting information to tier 1 management. The reporting module 320 can not only provide reports containing performance information but also generate map displays. FIGS. 11-17 are a series of screen shots demonstrating reporting information provided by the reporting module 320); and 
wherein the user interface, the simulation engine, the optimization engine, and the output engine, are stored in the memory and executed by the processor (see Linton, para [0216], wherein methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor).
Linton et al. fails to explicitly disclose at least a transportation resource layer corresponding to vehicles, vessels, and freight moving infrastructure.
Analogous art Malhotra discloses the resources including at least a transportation resource layer corresponding to vehicles, vessels, and freight moving infrastructure (see Malhotra, para [0051], wherein the logistics operations system 214 may send real-time logistics information (e.g., transportation schedule, truck capacity, etc.) to the ship DB 150b for storage and subsequent retrieval; para [0025], wherein framework may also be applied to other moving objects, such as ground transport vehicles (e.g., cars, taxis, trucks, etc.) and aircrafts (e.g., airplanes, helicopters, etc.); para [0049], wherein the ship DB 150b serves to store a comprehensive amount of information about the vessels; and paras [0002]-[0003] monitoring the activities of moving objects is important for detecting safety, security and compliance irregularities. For example, in the maritime industry, crew members, vessels (e.g., container ships, tankers, passenger ships, bulk carriers, cargo ships, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included the resources including at least a transportation resource layer corresponding to vehicles, vessels, and freight moving infrastructure because it would provide an efficiency by reducing lead time to product launch and shorter product times. Linton discloses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. Using the Complex Event Processing for Moving Objects of Malhotra would provide efficient planning to improve vulnerability.
Linton et al. fails to explicitly disclose a cyber resource layer corresponding to computers, operating systems, and identification systems.
Analogous art Hill discloses a cyber resource layer corresponding to computers, operating systems, and identification systems (see Hill, para [0135], wherein the whitelisting policy of the higher threat state level comprises a subset of the white flow directives of the lower threat state level. Associating elastic trust zones based on a threat state model is a unique approach to control and expand security controls on industrial control systems, based on the identified threat level; para [0079], wherein a computer system can be controlled by operating system software, which is a software program that includes a file management system, such as a disk operating system; and paras [0131]-[0132], wherein the rules may be displayed along with the protocol behavior of the conversation links and an identification of the assets on the conversation link. Fig. 5C illustrates the approach of blocks 826-828 using a physical network map. In this example, a physical port of a switch is selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included a cyber resource layer corresponding to computers, operating systems, and identification systems because it would provide an efficiency by reducing lead time to product launch and shorter product times. Linton discloses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. Using the Simulating A Threat Based Whitelisting Security Policy and Security Zones for Networks of Hill would provide efficient planning to improve vulnerability.
Regarding claim 2, Linton discloses the system according to claim 1, wherein the optimization engine determines an optimal routing path for the network flow based on the disruption of the one or more of the plurality of resources (see Linton, para [0103], wherein this determines the shortest time possible to complete the product delivery cycle. Any delay of an activity on the critical path directly impacts the planned product delivery cycle completion date (i.e. there is no float on the critical path). A product delivery cycle can have several, parallel, near critical paths. An additional parallel path through the network with the total durations shorter than the critical path is called
a sub-critical or non-critical path; para [0022] anticipate and/or quickly identify potentially disruptive event(s) and mitigate the adverse impact of the potentially disruptive event(s) on the supply chain; and para [0088] freight disruptions (e.g., train derailment, oceangoing vessel sinking, airplane crash, freight embargos, naval blockades, and the like)).
Regarding claim 3, Linton discloses the system according to claim 1, wherein the disruption of the one or more of the plurality of resources is defined within a threat and hazard identification and risk assessment framework (see Linton, para [0088] freight disruptions (e.g., train derailment, oceangoing vessel sinking, airplane crash, freight embargos, naval blockades, and the like); para [0109], wherein analytical engine 312 can employ a metric----CpX, which can be a measure of risk and capable of substantially optimizing the supply chain. The metric can be determined through the collection, aggregation, and transformation of supply chain data, including performance information, and, when optimized, can modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account; para [0020] the supply chain monitoring system can perform one or more of the following tasks, functions, and/or operations: [0022] (b) anticipate and/or quickly identify potentially disruptive event(s) and mitigate the adverse impact of the
potentially disruptive event(s) on the supply chain; para [0110], wherein the factors can include risk factors, such as economic risk, environmental risk, geopolitical risk, societal risk, and technological risk. A transfer function (NxM) can relate the collection of such (risk) factors to variability (risk) of critical factors, (be they cost, time to delivery, the same or another risk factor, etc.), which is the (1 xM) linear array. The (1xN) linear array can also be transformed into a single number or factor or given a coloration indicative of an "overall" metric of risk (variability). The overall metric of risk can be a supply chain health index or risk).
Regarding claim 5, Linton discloses the system according to claim 1, wherein the transportation resource layer includes physical resources including at least one of a ship, a vessel, a gantry crane, an automated straddle carrier, a transit vehicle, a lifting vehicle, a gate, a road, railroad tracks, and a dock (see Linton, para [0088]).
Regarding claim 6, Linton discloses the system according to claim 1, including at least one of a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system (see Morris, referring to Fig. 2 a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system)
Linton et al., Malhotra et al., and Hill et al. combined fail to explicitly disclose the cyber resource layer.
Analogous art Hill et al. discloses the cyber resource layer includes physical resources including at least one of a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system (see Hill, para [0135], wherein the whitelisting policy of the higher threat state level comprises a subset of the white flow directives of the lower threat state level. Associating elastic trust zones based on a threat state model is a unique approach to control and expand security controls on industrial control systems, based on the identified threat level; para [0103], wherein application 130 may provide a graphical user interface for visualizing, editing, and tracking assets, security zones, whiteflow directives, whiteflow policies, network maps (e.g., logical and physical network maps), and other information on the network; paras [0112]-[0113], wherein a network orchestration and security platform (e.g., a SDN controller) pushes a configuration to a forwarding device to instruct the forwarding device to forward applicable traffic to an appropriate proxy server (e.g., SDN controller). The proxy server (e.g., SDN controller) then responds appropriately to the sender; para [0075], wherein a first component is co-located on one asset and a second component is located on a different asset, the computer-readable medium 102 can include a wireless or wired back-end network or LAN. The computer-readable medium 102 can also encompass a relevant portion of a WAN or other network; para [0068], wherein the term "threat state level" refers to an indication of a defensive posture for cybersecurity in a network. Each threat state level is assigned a whitelisting policy. A threat state level that is higher than another threat state level on the same network or subnetwork has a more restrictive whitelisting policy (i.e., is more restrictive as to what communications are permitted between assets); and para [0079], wherein a computer system can be controlled by operating system software, which is a software program that includes a file management system, such as a disk operating system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included the cyber resource layer includes physical resources including at least one of a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system because it would provide an efficiency by reducing lead time to product launch and shorter product times. Linton discloses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. Using the Simulating A Threat Based Whitelisting Security Policy and Security Zones for Networks of Hill would provide efficient planning improve site network's security.
Regarding claim 13, Linton discloses the system according to claim 1, further including a threat database configured to contain the plurality of threat descriptions (see Linton, paras [0110] & [0160], wherein the risk manager retrieves the appropriate rule or policy set or template from the database; and para [0110] Risk can be determined given a time series of data collected by the data collection module. The factors can include risk factors, such as economic risk, environmental risk, geopolitical risk, societal risk, and technological risk. A transfer function (NxM) can relate the collection of such (risk) factors to variability (risk) of critical factors, (be they cost, time to delivery, the same or another risk factor, etc.), which is the (1xM) linear array. The (1xN) linear array can also be transformed into a single number or factor or given a coloration indicative of an "overall" metric of risk (variability). The overall metric of risk can be a supply chain health index or risk).
Regarding claim 14, Linton discloses the system according to claim 1, further comprising:
a plurality of mitigation action descriptions selectable through the user interface (see Linton, Figs 11-16 provide an interactive user interface; paras [0018] & [0026], wherein provide and/or implement one or more mitigation recommendations to mitigate a noncompliant event);
wherein one or more of the selected mitigation actions are provided to the simulation engine to represent the mitigation of the one or more disruptions (see Linton, paras [0109] & [0115], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event. The recommendation can be performed automatically by the risk manager 316); and
wherein the simulation engine is further configured to simulate the network flow through the domain network based on the one or more mitigation actions (see Linton, paras [0019] & [0131], wherein the map display comprising a location for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and a shipment route for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and wherein at least one of the location and shipment route comprise a compliance indicator indicating whether the corresponding at least one of the location and shipment route is in compliance with a supply chain performance objective and/or requirement. A disruptive event, such as a weather event, earthquake event, business disruption event, geo-political event, and financial disruption event, can be shown on the map at a location 1708 impacted by the event. A range of disruption 1712 is also assigned to the event indicating a likely spatial range impacted by the event).
Regarding claim 15, Linton discloses the system according to claim 1, further comprising:
a plurality of response action descriptions selectable through the user interface (see Linton, Figs 11-16 provide an interactive user interface; paras [0018] & [0026], wherein provide and/or implement one or more mitigation recommendations to mitigate a noncompliant event);
wherein one or more of the selected response actions are provided to the simulation engine to represent a response to the one or more disruptions (see Linton, paras [0109] & [0115], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event. The recommendation can be performed automatically by the risk manager 316); and
wherein the simulation engine is further configured to simulate the network flow through the domain network based on the one or more selected response actions (see Linton, paras [0019] & [0131], wherein the map display comprising a location for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and a shipment route for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and wherein at least one of the location and shipment route comprise a compliance indicator indicating whether the corresponding at least one of the location and shipment route is in compliance with a supply chain performance objective and/or requirement. A disruptive event, such as a weather event, earthquake event, business disruption event, geo-political event, and financial disruption event, can be shown on the map at a location 1708 impacted by the event. A range of disruption 1712 is also assigned to the event indicating a likely spatial range impacted by the event).
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (US Pub. No. 2014/0018949), in view of Malhotra et al. (US Pub. No. 2014/0180566), in view of Hill et al. (US Pub. No. 2019/0089742), and further in view of Morris et al. (US Pub. No. 2014/0046585).
Regarding claim 4, Linton discloses the system according to claim 1, wherein the simulation engine and the optimization engine are a network path through the domain network, as set forth above with claim 1.
Linton et al., Malhotra et al., and Hill et al. combined fail to explicitly disclose iteratively invoked by a trigger event related to the disruption of the one or more of the plurality of resources, to recompute a network path through the domain network that minimizes the impact of the disruption to the network flow.
Analogous art Morris discloses iteratively invoked by a trigger event related to the disruption of the one or more of the plurality of resources, to recompute a network path through the domain network that minimizes the impact of the disruption to the network flow (see Morris, paras [0065] & [0094], wherein referring to Fig. 6 shows network path where traveling between stops in a road network may vary based on time of day, may vary based on the type of vehicle being driven, may vary based on a particular driver's characteristics, or may vary based on roadway parameters or conditions; para [0022], wherein real-time routing updates may be provided within a few minutes, or 5 minutes, or 10 minutes, or some other short period of time after receiving information that triggers re-calculation of a route; para [0080], wherein when a disruptive event occurs, notification of the disruptive event can be communicated to the vehicle management system 150 so that a solution can be implemented; abstract, wherein a route scheduling system for a vehicle or fleet of vehicles can recalculate a scheduled route based on input received after the formulation and/or dispatch of the initial route. The additional inputs can be used for recalculation and changes in route selection, which may include a variety of inputs, such as weather conditions, traffic conditions, customer needs, vehicle inventory, and emergency situations; and para [0084], wherein the route calculation module 225 may calculate routes that do not include every impacted task in the originally scheduled time period. For example, a scheduled maintenance task may not be scheduled into the alternative route because it can be scheduled the following day with minimal impact. Had the task been incorporated into the alternative schedule, the task may have resulted in a significant increase in cost).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included iteratively invoked by a trigger event related to the disruption of the one or more of the plurality of resources, to recompute a network path through the domain network that minimizes the impact of the disruption to the network flow because it would provide an efficiency by reducing lead time to product launch and shorter product times. Linton discloses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. Using the real-time computation of vehicle service routes of Morris would provide efficient planning improve the allocation of resources.
Claims 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (US Pub. No. 2014/0018949), in view of Malhotra et al. (US Pub. No. 2014/0180566), in view of Hill et al. (US Pub. No. 2019/0089742), and further in view of Brady et al. (US Pub. No. 10,233,021).
Regarding claim 7, Linton discloses the system according to claim 1, wherein inputs to the simulation engine include:
a representation of the network flow model, wherein the domain network corresponds to a commodities transportation network and the network flow corresponds to a plurality of commodities (see Linton, paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. (the domain network)  construed as a multiple tiers or layers as shown in Fig.1; paras [0126]-[0128], wherein lower tier (i.e., the domain network), which can be in the form of a shipping time from a point of loading at each facility in a lower tier to arrival at each facility in the adjacent higher tier, can also be used to intelligently order materials and/or components and/or products from a lower tier facility to an upper tier facility experiencing a supply constraint so as to maintain lower transportation or shipping times to substantially);

    PNG
    media_image1.png
    579
    603
    media_image1.png
    Greyscale

an identification of the plurality of commodities to be routed through the commodities transportation network (see Linton, paras [0164]-[0165], wherein a third appropriate action 720 is to identify an alternate lower tier node(s) to resolve the material and/or part and/or component and/or product delivery scheduling problem and/or query an alternative node(s) for availability in assisting in mitigating and/or rectifying the material and/or part and/or component and/or product delivery scheduling problem. For example, an alternative facility of a tier partner can be queried to assist in increasing or decreasing production to mitigate and/or rectify the product delivery scheduling problem at a companion facility of the tier partner. An alternative tier partner can be queried to assist in increasing or decreasing production to mitigate and/or rectify the material and/or part and/or component and/or product delivery scheduling problem at a competitive tier partner. [0165] Other appropriate action(s) 724 include providing a recommendation to tier 1 management of mitigation measure (s) to address and/or rectify the material and/or part and/or component and/or product delivery scheduling problem, a combination of any of the foregoing actions, ship on-hand product inventory from a different tier 1 facility to the demand chain partner, and the like);
an entry and exit node within the transportation network for each commodity (see Linton, para [0094], wherein the scheduling module 304 provides scheduling information, including projected shipment arrival dates for products from the tier 2 product assembler 104 and required shipment departure dates for branded products to customers, wholesalers, and/or retailers. Each of the shipment arrival and departure dates can be linked to a set of data structures describing the shipment, including shipment source and destination, freight carrier, freight tracking information, current shipment status, shipment contents (by product type and number), date of shipment, and the like).
Linton et al., Malhotra et al., and Hill et al. combined fail to explicitly disclose wherein each path traversed is represented by a plurality of links, where each link is defined as connected between nodes.
Analogous art Brady discloses each path traversed is represented by a plurality of links, where each link is defined as connected between nodes (see Brady, column 9, lines 20-34, wherein form navigation paths or routes between locations, the monitoring system 190 may maintain a plurality of points or nodes corresponding to locations that are connected by one or more paths extending there between. The paths, or preferred paths between points, may be determined based on one or more algorithms, formulas or techniques; column 25, lines 27-36, wherein the estimated delivery time may consider estimated speeds of the autonomous vehicle as it traverses the navigation path, and estimated times for each of the safety check-in that are to occur along the navigation path with other subscribers. Accordingly, one of the determined navigation paths is selected based on the estimated delivery time, safety check-ins with other subscribers in the safety area, etc., as in 410For each determined navigation path between the source location and the destination location, an estimated delivery time is determined. The estimated delivery time may consider estimated speeds of the autonomous vehicle as it traverses the navigation path, and estimated times for each of the safety check-in that are to occur along the navigation path with other subscribers. Accordingly, one of the determined navigation paths is selected based on the estimated delivery time, safety check-ins with other subscribers in the safety area, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included each path traversed is represented by a plurality of links, where each link is defined as connected between nodes because it would provide an efficiency by reducing lead time to product launch and shorter product times. Linton discloses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. Using the autonomous vehicles for delivery of Brady would reduce fuel and improve route planning.
Regarding claim 8, Linton discloses the system according to claim 7, wherein each node and link includes an associated queueing model (see Linton, para [0131], wherein with reference to FIG. 16, the display 1700 shows locations of various supply chain nodes, including the tier 2 product assembler 104, first, second, . . . nth tier 3 part/component manufacturers l08a-n, and first, second, third, .. mth tier 4 material suppliers 112a-m; and para [0104], wherein one algorithm uses queueing theory by characterizing the supply chain as one or more queues of work pieces being "serviced" at each tier and thereby defining supply chain behavior based on queue behavior).
Regarding claim 9, Linton discloses the system according to claim 7, wherein each commodity is a shipping container or a twenty foot equivalent (TEU) (see Linton, para [0087]).
Regarding claim 10, Linton discloses the system according to claim 7, wherein an altered state of the commodities transportation network corresponds to a change in capability of one or more of the resources (see Linton, para [0115], wherein mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event).
Regarding claim 11, Linton discloses the evaluation tool according to claim 10, wherein the impact of one or more alterations to the commodities transportation network corresponds to a functional or economic impact of the change in capability of one or more of the resources (see Linton, paras [0117], [0128], & [0131], wherein the possible or potential financial impact can be done on one or more affected product lines and/or for the enterprise or organization as a whole. When a disruptive event adversely impacts supply from a facility or a facility is otherwise unable to meet an existing or new order for material and/or component and/or product the risk manager can easily select a next preferred supplier and forward the order or unsatisfied portion of the order to the next preferred facility).
Regarding claim 12, Linton discloses the system according to claim 7, wherein the impact of one or more alterations to the transportation system via one or more of the resources corresponds to a change in transporting the commodities (see Linton, para [0097] & [0108], wherein one or more selected nodes of the supply chain experience a sudden drop in rate of on-time shipments or rise in rate of late shipments and the drop is sustained over a selected period, the analytical engine 312 can deduce that a disruptive event has occurred. Tier 4 raw material supplier(s) and/or freight carrier(s) in estimating compliance with product distribution chain requirements. Disruptive events received from an accessible information source 224 are used as the basis of a query to the potentially impacted tier 2 assembler(s) 212, tier 3 part/component manufacturer(s), tier 4 material supplier(s) and/or freight carrier(s) for updated performance information).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        9/6/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting/displaying, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 14 and specification pages 153-154). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.